Judge Owsley
delivered the Opinion of the Court.
The cases of Reese vs. Lawless, 1 Bibb 496, and the same vs. the same, 4 Bibb 309, are decisive against the order of the county court establishing the ferry in this case. In each of those tases, it was decided to he necessary, that the record *187should show that the applicant for the ferry was owner of the land on one or both sides of the stream, or that notice had been given, as required by the act of 1796. The record of this case show's neither of these facts. There is no suggestion of notice of the intended application having-been given, nor is it stated on the record that the heirs of Ferguson, in whose favor the ferry was established, are the owners of the land on either side of the stream. The ferry was established across the Cumberland river, from Opposite the lots of the heirs, No. 11 and 12 in the town of Southland, to a point opposite said lots on the other side, but though opposite their lots, the river may nevertheless not bind on the lots at the point at which the ferry was established, and if it does not, it was of course, irregular to establish the ferry without notice to the proprietor of the land.
Crittenden, for plaintiffs; Pope, for defendants.
The order must, consequently, be reversed with, cost.